DETAILED CORRESPONDENCE
Response to Amendments
Applicant’s amendments to Claims 1 and 26 are sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn. 
	
Claims 1-5 and 7-33 are pending, with Claims 6 and 34 canceled. 

Response to Arguments
Applicant’s arguments, see pg. 8, filed 06/15/2022, with respect to the rejection(s) of claim(s) 1-5 and 7-33 under Laduca et al., (US 2018/0344981) in view of Quinn et al., (US 2012/0157916) and Prabhu et al., (US 2019/0030285) have been fully considered but they are not persuasive. Applicant’s amendment to Claims 1 and 23 to include ‘the distal curved segment curving the elongate body within a y-z plane relative to the proximal curved segment’ is not sufficient to overcome the device taught in Laduca. Laduca discloses a wide variety of applications, thus it would be obvious to one of ordinary skill in the art that any particular target location with any specific patient geometry would result in modification of particular orientations of Laduca’s guide sheath/catheter. This includes orientations where the distal curved segment curves the elongate body within a y-z plane relative to the proximal curved segment. Since this is a known location to be accessed, via a known route, and it is known to provide pre-shaped catheters with complex curvatures based upon improving the ease of accessing a particular target location, it would be obvious to make this orientation/curvature selection. The rejections are therefore sustained. See rejections below. 
Regarding Claim 26, applicant has not substantially amended the claim, merely correcting the claim objection previously indicated in Claim 26 line 9, therefore the previous rejection remains upheld.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-25 are rejected under 35 U.S.C. 103 as being unpatentable over Laduca et al., (US 2018/0344981) in view of Prabhu et al., (US 2019/0030285) and Quinn et al., (US 2012/0157916).
Regarding Claim 1, Laduca teaches a delivery system (seen in Fig. 1) comprising: 
an access sheath (Fig. 1, (10)) including an elongate body (Fig. 1, (12)) with an internal lumen (Fig. 1, annotated below, at “Lumen”) to facilitate delivery of a device to a target location within a patient ([0004] wherein the delivery system delivers a device to a target location within a patient, via facilitation by the lumen), the elongate body (12) extending in a direction of extension and including: 
a proximal portion (Fig. 1, annotated, at “Proximal Portion”) extending in a first plane, and 

    PNG
    media_image1.png
    401
    631
    media_image1.png
    Greyscale

a distal portion having a distal opening (seen in Fig. 1 at (2)) and a plurality of curved segments ([0036] wherein the distal (portion) region Fig. 1, (14) of the catheter can have one or more deflection portions. While a first and second deflectable portions are claimed, it would be obvious that any particularly orientation of the illustrated invention of Laduca is merely exemplary and non-exhaustive, and the device of Laduca will be expected to assume many different compound curves, varying from patient to patient, depending on the patients’ individual anatomy and the specifics of the procedure to be performed [0004]), configured to orient the distal opening (seen at (2)) relative to the target location, the distal portion (14) including, 
a proximal curved segment (Fig. 1, (14b)) extending within in a second plane (Fig. 1, annotated, at “Second Plane of Proximal Curved Segment”) to define a proximal nominal angular offset (Fig. 1, seen at second curve (18)) in the direction of extension of the elongate body (12), and 
a distal curved segment (Fig. 1, seen at first deflection portion (14a)) extending within a third plane (Fig. 1, annotated, at “Third Plane”) to define a distal nominal angular offset (Fig. 1, seen at first curve (16)) in the direction of extension of the elongate body (12), the first and second planes being angularly offset (Fig. 1, seen at angle “α”) from one another, wherein the distal curved segment (14a) curves the elongate body (12) in a superior direction within a y-z plane (Laduca [0004] teaches it is known to provide pre-shaped catheters with complex curvatures based upon improving the ease of accessing a particular target location, thus it would be obvious to make this orientation/curvature selection) relative to the proximal curved segment (14b). 
Laduca doesn’t explicitly teach the distal opening extending at a non-orthogonal angle relative to a proximal end of the distal curved segment. Further, while Laduca [0093] teaches other devices may be inserted into the system via the (catheter) access sheath (10), Laduca doesn’t teach a catheter configured to pass through the internal lumen of the elongate body of the access sheath and the elongate body of the access sheath is configured to maintain the proximal nominal angular offset of the proximal curved segment and the distal nominal angular offset of the distal curved segment when the catheter is within the distal portion of the elongate body. 
In related prior art, Prabhu teaches a delivery system (Fig. 3, (200)) comprising: 
an elongate body (Fig. 3, (203)) extending in a direction of extension (seen in Fig. 3 where the elongate body extends in a direction) and including: 
a proximal portion (Fig. 3, (208)) extending in a first plane (seen in Fig. 3 where the proximal portion extends in a first plane) and a distal portion (Fig. 3, (209)) having a plurality of curved segments (Fig. 3, seen at first curve (216) and second curve (218)), the distal portion including a proximal curved segment (Fig. 3, (216)) extending within a first plane to define a proximal nominal angular offset in the direction of extension of the elongate body (seen in Fig. 3, where the proximal curved segment forms a proximal angular offset in the direction of extension of the elongate body) and a distal curved segment (Fig. 3, (218)) extending within a second plane to define a distal nominal angular offset in the direction of extension of the elongate body (seen in Fig. 3 where the distal curved segment forms a distal angular offset in the direction of extension of the elongate body). Prabhu further teaches a distal opening (Fig. 3, (215)) extending at a non-orthogonal angle relative to a proximal end of the distal curved segment (seen in Fig. 3 at (218), where the distal opening extending at an angle which is less than 90°s (therefore non-orthogonal) relative to the proximal end of the distal curved segment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the distal opening of Laduca, to extend at a non-orthogonal angle relative to the proximal end of the distal curved segment, as taught by Prabhu, for the motivation of enabling steering and proper orientation of the distal opening relative to a treatment site (Prabhu [0033]) and beneficially contributing to the formation of a compound curve in the distal portion capable of providing access to treatment sites, such as the mitral valve (Prabhu [0036]). As Laduca teaches that the proximal and distal curved segments may be articulated to achieve varying planes of articulation (Laduca [0043] where two planes of articulation can be orthogonal to one another and/or can be angled 45 degrees to one another; also, other angles between articulation planes are also appreciated); and the delivery system is configured to achieve complex curves amongst the proximal and distal curved segments (Laduca [0040]), it would be obvious to make this modification.
Laduca and Prabhu still don’t teach a catheter configured to pass through the internal lumen of the elongate body of the access sheath and the elongate body of the access sheath is configured to maintain the proximal nominal angular offset of the proximal curved segment and the distal nominal angular offset of the distal curved segment when the catheter is within the distal portion of the elongate body.
In related prior art, Quinn teaches a delivery system (Fig. 7 and 27) comprising: an access sheath (“trans-septal sheath 12” of Fig. 3) including an elongate body (Fig. 3, (64)) with an internal lumen (Fig. 7, (78)) to facilitate delivery of a device (Fig. 7, (26) and [0046], indicating  the implant (26) may be designed to occlude or contain particles within the LAA 22; where [0045], teaches “LAA” is “left arterial appendage”) to a target location (Fig. 27, (LAA 22)) within a patient, the elongate body (64) extending in a direction of extension (seen in Fig. 3, where the elongate body extends in a direction) and including a proximal portion (seen in Fig. 3 where the proximal portion corresponds to a portion of the elongate body which is proximal to the “distal end (14)) and a distal portion (Fig. 3, (14)) having an opening (Figs 3 and 7, where the distal portion comprises an opening) and a plurality of curved segments (Fig. 3, (70) and (72)). Quinn further teaches wherein the system comprises a catheter (Fig. 7, (82)) configured to pass through the internal lumen (78) of the elongate body (seen in Fig. 7 where the catheter passes through lumen of elongate body (64)) and the elongate body (64) is configured to maintain its positioning when the catheter (82) is within the distal portion (14) of the elongate body (seen in [0081]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the delivery system of Laduca and Prabhu, to further comprise the catheter, as taught by Quinn, for the motivation of providing the system a catheter configured to pass through the internal lumen of the elongate body which is configured to maintain the proximal nominal angular offset and the distal nominal angular offset when the catheter is within the distal portion of the elongate body. Additionally, such a modification would be advantageous because it allows a catheter to access the left atrial appendage without the need for additional equipment and devices (Quinn [0009]).

Regarding Claim 2, Laduca in view of Quinn and Prabhu teaches the modified delivery system of claim 1, but doesn’t explicitly teach wherein the proximal nominal angular offset is between approximately 65 and 75 degrees and the distal nominal angular offset is between approximately 25 and 35 degrees.
In related prior art, Prabhu teaches a delivery system having a proximal nominal angular offset (Fig. 3, (216)) which is approximately 70 degrees ([0036] wherein (216) is bendable at an angle of about 70 to 120 degrees), and a distal nominal angular offset (Fig. 3, (218)) is approximately 30 degrees ([0036] wherein the second curve (218) is bendable at an angle of about 10 to 50 degrees).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the system of Laduca, Quinn and Prabhu, such that the proximal nominal angular offset is 70 degrees (which is between approximately 65 to 75 degrees), and the distal nominal angular offset is 30 degrees (which is between approximately 25 and 35 degrees), as this range of angles are particularly useful for accessing a mitral valve treatment site (Prabhu [0036]).

Regarding Claim 3, Laduca in view of Quinn and Prabhu teaches the modified delivery system of claim 2, wherein the proximal nominal angular offset is approximately 70 degrees and the distal nominal angular offset is approximately 30 degrees.  
In related prior art, Prabhu teaches a delivery system having a proximal nominal angular offset (Fig. 3, (216)) which is approximately 70 degrees ([0036] wherein (216) is bendable at an angle of about 70 to 120 degrees), and a distal nominal angular offset (Fig. 3, (218)) is approximately 30 degrees ([0036] wherein the second curve (218) is bendable at an angle of about 10 to 50 degrees).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the system of Laduca, Quinn and Prabhu, such that the proximal nominal angular offset is 70 degrees (which is between approximately 65 to 75 degrees), and the distal nominal angular offset is 30 degrees (which is between approximately 25 and 35 degrees), as this range of angles are particularly useful for accessing a mitral valve treatment site (Prabhu [0036]).

Regarding Claim 4, Laduca in view of Quinn and Prabhu teaches the modified delivery system of claim 1, wherein the proximal curved segment (Laduca (14b)) and the distal curved segment (Laduca (14a)) are in different planes (Fig. 1, wherein the proximal and distal curved segments occupy different planes) and offset between approximately 80-110 degrees (Laduca [0043] wherein the planes of articulation can be angled relative to one another at 90 degrees, which is between 80-110 degrees).

Regarding Claim 5, Laduca in view of Quinn and Prabhu teaches the modified delivery system of claim 1, wherein the proximal curved segment (Laduca (14b)) is an x-z plane (Fig. 1, annotated above, where (14b) is in an x-z plane) and the distal curved segment (Laduca (14a)) is in a y-z plane (Fig. 1, annotate above, wherein (14a) is in a y-z plane).

Regarding Claim 7, Laduca in view of Quinn and Prabhu teaches the modified delivery system of claim 1, wherein the catheter (Quinn (82)) facilitates delivery of an implantable medical device (Quinn Fig. 7, (26) and [0087] wherein the catheter facilitates delivery of the implantable medical device).

Regarding Claim 8, Laduca in view of Quinn and Prabhu teaches the modified delivery system of claim 7, wherein the implantable medical device is selected from a group consisting of: a stent, a stent-graft, a shunt, a sensor, and a diagnostic device (Laduca [0003]).
 
Regarding Claim 9, Laduca in view of Quinn and Prabhu teaches the modified delivery system of claim 7. While Laduca teaches the proximal curved segment (14b) is configured to guide the elongate body (12) through a septum in the heart turn toward a left atrial appendage (Laduca [0041]), Laduca doesn’t explicitly teach wherein the implantable medical device is a left atrial appendage occluder and the distal curved segment is configured to align the catheter with a longitudinal axis of the left atrial appendage.  
In related prior art, Quinn teaches the implantable device (Quinn (26)) is a left atrial occluder (Quinn [0046] where implant (26) can be designed to occlude or contain particles within LAA 22; and [0045] where LAA is the left atrial appendage).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the system of Laduca, Quinn and Prabhu, such that the implantable medical device is a left atrial appendage occluder for the motivation of providing a means for occluding or containing particles within the left arterial appendage (Quinn [0087]). 

Regarding Claim 10, Laduca in view of Quinn and Prabhu teaches the modified delivery system of claim 1, but doesn’t explicitly teach wherein the catheter is selected from a group consisting of a medical device delivery catheter, an ablation catheter, a drug delivery catheter, and a contrast solution delivery catheter.  
In related prior art, Quinn teaches the catheter (82) is a medical device delivery catheter ([0087] the catheter facilitates delivery of an implantable medical device).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the catheter of Laduca, Quinn and Prabhu, such that the catheter is a medical device delivery catheter as further taught by Quinn [0087] to occlude or contain particles within the left arterial appendage. Since Laduca teaches that a variety of medical devices may be passed through the lumen of the elongate body (Laduca [0003]), therefor the modification would be obvious.
Regarding Claim 11, Laduca in view of Quinn and Prabhu teaches the modified delivery system of claim 1, further comprising a projection (Fig. 1, (84, 86)) coupled to the proximal portion of the elongate body (12) configured to indicate a direction of the proximal curved segment ([0049] wherein the second knob (28b) can be used to articulate the second deflection portion (14b) into one or more curve shapes. The position of (28b) relative to the projection provides indication of the direction of the proximal curved segment. Therefore, the projection is configured to indicate a direction of the proximal curved section).  

Regarding Claim 12, Laduca in view of Quinn and Prabhu teaches the modified delivery system of claim 11, wherein the projection (84, 86) is a port ([0046] wherein the projection functions as a flush port) coupled to the proximal portion of the elongate body (12), and the port extends in a direction relative to the elongate body (12) in a common direction as the proximal curved segment ([0041] wherein the port extends in a direction relative to the elongate body, as first end (17a) of the proximal curved segment is in a common direction to the elongate body).  

Regarding Claim 13, Laduca in view of Quinn and Prabhu teaches the modified delivery system of claim 1, further comprising a proximal steering element (Fig. 1, (15a, 17a)) configured to actuate ([0048] wherein the proximal steering element actuates the proximal curved segment in-plane) the proximal curved segment (14b) in-plane.

Regarding Claim 14, Laduca in view of Quinn and Prabhu teaches the modified delivery system of claim 13, wherein the proximal steering element (15a, 17a) is a steering wire (Fig. 3, (30w)) coupled to the proximal curved segment (14b) configured to actuate the proximal curved segment (14b) in response to a force ([0053] wherein control elements can be pull wires, and [0039] wherein the steering wire is attached to the proximal curved segment via (17a)) applied to the steering wire (30w).  

Regarding Claim 15, Laduca in view of Quinn and Prabhu teaches the modified delivery system of claim 13, wherein the proximal steering element (Fig. 1, (17a)) includes a series of articulating structures (Figs 7a and 7b, (78)) arranged about the proximal curved segment (14b) and configured to individually actuate to effect curvature ([0077] wherein once actuated by an applied force or tensioning element, (78) affects the curvature of the corresponding location along the elongate body, thus including the proximal curved segment) of the proximal curved segment (14b).

Regarding Claim 16, Laduca in view of Quinn and Prabhu teaches the modified delivery system of claim 1, further comprising a distal steering element (Fig. 1, (15a)) configured to rotate the distal curved segment ([0041] wherein (15a) of the distal curved segment (14a) may be rotated in a 360 degree circumference).  

Regarding Claim 17, Laduca in view of Quinn and Prabhu teaches the modified delivery system of claim 16, wherein the distal steering element (15a) is a steering wire (Fig. 3, (30w)) coupled to the distal curved segment (14a) configured to rotate the distal curved segment (14a) in response to a force applied to the steering wire (30w).  

Regarding Claim 18, Laduca in view of Quinn and Prabhu teaches the modified delivery system of claim 1, further comprising a distal steering element ([0039] wherein the first end of each of the deflection portions (15a, 17a) correspond with where a control element (pull wire) is welded or otherwise attached to the catheter shaft; therefore the distal steering element corresponds to the control element attached to (15a) at a corresponding pull structure) configured to deflect the distal curved segment (14a) about a 360 degree range ([0041] wherein 15a of the distal curved segment may be rotated in a 360 degree circumference).

Regarding Claim 19, Laduca in view of Quinn and Prabhu teaches the modified delivery system of claim 18, wherein the distal steering element (15a) is a steering wire (Fig. 3, (30w)) coupled to the distal curved segment (14a) configured to deflect the distal curved segment (14a) in response to a force applied to the steering wire ([0053] wherein control (26) can tension one of two (or more) pull wires (30w) while the other pull wire (30w) is not in tension).  

Regarding Claim 20, Laduca in view of Quinn and Prabhu teaches the modified delivery system of claim 18, wherein the distal steering element (15a) includes a series of articulating structures (Figs 7a and 7b, (78)) arranged about the distal curved segment (14a) and configured to individually actuate to effect rotation ([0077] when actuated by an applied force or tensioning element, (78) affects the curvature of the corresponding location along the elongate body which includes the distal curved segment) of the distal curved segment (14a).  

Regarding Claim 21, Laduca in view of Quinn and Prabhu teaches the modified delivery system of claim 13, wherein the distal steering element (15a) includes a series of articulating structures (Figs 7a and 7b, (78)) arranged about the distal curved segment (14a) and configured to individually actuate to effect rotation ([0077] when actuated by an applied force or tensioning element, (78) affects the curvature of the corresponding location along the elongate body which includes the distal curved segment) of the distal curved segment (14a).  

Regarding Claim 22, Laduca in view of Quinn and Prabhu teaches the modified delivery system of claim 13, wherein the access sheath (10) includes the proximal steering element ([0039] where the pull structure/control element is attached to (17a) of the proximal curved segment) and a distal steering element ([0039] where the deflection portions (15a, 17a) can correspond to a control element welded or otherwise attached to the catheter shaft (pull structure); therefore the distal steering element corresponds to the control element attached to (15a) of the distal curved segment at a corresponding pull structure).

Regarding Claim 23, Laduca teaches a method of delivering an implantable medical device ([0003] for delivering an implantable device) to a target location within a patient ([0004] wherein the implantable device is delivered to a target location in a patient), the method comprising: 
arranging an access sheath (Fig. 1, (10)) within a patient, the access sheath (10) including an elongate body (Fig. 1, (12)) with an internal lumen (Fig. 1, annotated, “Lumen”), a proximal portion extending in a first plane (seen in Fig. 1), and a distal portion (Fig. 1, (14)) having a distal opening (seen in Fig. 1) and a plurality of curved segments (Fig. 1, seen at (14)); and 
orienting the distal opening of the access sheath (10) relative to the target location using a proximal curved segment (Fig. 1, (14b)) of the distal portion extending within in a second plane (Fig. 1, annotated, “Second Plane of Proximal Curved Segment”) to define a proximal nominal angular offset (Fig. 1, (18)) in the direction of extension of the elongate body (12) and 
a distal curved segment (Fig. 1, (14a)) of the distal portion (14) extending within a third plane (Fig. 1, annotated, “Third Plane”) to define a distal nominal angular offset (Fig. 1, (16)) in the direction of extension of the elongate body (12), the first and second planes being angularly offset from one another (Fig. 1, wherein the first and second planes are angularly offset from one another by an angle “α”), and the distal curved segment (14a) curves the elongate body (12) upwardly within a y-z plane (Laduca [0004] teaches it is known to provide pre-shaped catheters with complex curvatures based upon improving the ease of accessing a particular target location, thus it would be obvious to make this orientation/curvature selection) relative to the proximal curved segment (14b). 
Laduca doesn’t explicitly teach wherein the distal opening extends at a non-orthogonal angle relative to a proximal end of the distal curved segment, nor teaches arranging a delivery catheter through the internal lumen of the access sheath such that the elongate body maintains the proximal nominal angular offset and the distal nominal angular offset when the catheter is within the distal portion of the elongate body.
In related prior art, Prabhu teaches a delivery system (Fig. 3, (200)) comprising: 
an elongate body (Fig. 3, (203)) extending in a direction of extension (seen in Fig. 3 where the elongate body extends in a direction) and including: 
a proximal portion (Fig. 3, (208)) extending in a first plane (seen in Fig. 3 where the proximal portion extends in a first plane) and a distal portion (Fig. 3, (209)) having a plurality of curved segments (Fig. 3, seen at first curve (216) and second curve (218)), the distal portion including a proximal curved segment (Fig. 3, (216)) extending within a first plane to define a proximal nominal angular offset in the direction of extension of the elongate body (seen in Fig. 3, where the proximal curved segment forms a proximal angular offset in the direction of extension of the elongate body) and a distal curved segment (Fig. 3, (218)) extending within a second plane to define a distal nominal angular offset in the direction of extension of the elongate body (seen in Fig. 3 where the distal curved segment forms a distal angular offset in the direction of extension of the elongate body). Prabhu further teaches a distal opening (Fig. 3, (215)) extending at a non-orthogonal angle relative to a proximal end of the distal curved segment (seen in Fig. 3 at (218), where the distal opening extending at an angle which is less than 90°s (therefore non-orthogonal) relative to the proximal end of the distal curved segment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the distal opening of Laduca, to extend at a non-orthogonal angle relative to the proximal end of the distal curved segment, as taught by Prabhu, for the motivation of enabling steering and proper orientation of the distal opening relative to a treatment site (Prabhu [0033]) and beneficially contributing to the formation of a compound curve in the distal portion capable of providing access to treatment sites, such as the mitral valve (Prabhu [0036]). As Laduca teaches that the proximal and distal curved segments may be articulated to achieve varying planes of articulation (Laduca [0043] where two planes of articulation can be orthogonal to one another and/or can be angled 45 degrees to one another; also, other angles between articulation planes are also appreciated); and the delivery system is configured to achieve complex curves amongst the proximal and distal curved segments (Laduca [0040]), it would be obvious to make this modification.
Laduca and Prabhu still don’t teach arranging a delivery catheter through the internal lumen of the access sheath such that the elongate body maintains the proximal nominal angular offset and the distal nominal angular offset when the catheter is within the distal portion of the elongate body.
In related prior art, Quinn teaches a delivery system (Fig. 7 and 27) comprising: an access sheath (“trans-septal sheath 12” of Fig. 3) including an elongate body (Fig. 3, (64)) with an internal lumen (Fig. 7, (78)) to facilitate delivery of a device (Fig. 7, (26) and [0046], indicating  the implant (26) may be designed to occlude or contain particles within the LAA 22; where [0045], teaches “LAA” is “left arterial appendage”) to a target location (Fig. 27, (LAA 22)) within a patient, the elongate body (64) extending in a direction of extension (seen in Fig. 3, where the elongate body extends in a direction) and including a proximal portion (seen in Fig. 3 where the proximal portion corresponds to a portion of the elongate body which is proximal to the “distal end (14)) and a distal portion (Fig. 3, (14)) having an opening (Figs 3 and 7, where the distal portion comprises an opening) and a plurality of curved segments (Fig. 3, (70) and (72)). Quinn further teaches wherein the system comprises a catheter (Fig. 7, (82)) configured to pass through the internal lumen (78) of the elongate body (seen in Fig. 7 where the catheter passes through lumen of elongate body (64)) and the elongate body (64) is configured to maintain its positioning when the catheter (82) is within the distal portion (14) of the elongate body (seen in [0081]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the delivery system of Laduca and Prabhu, to further comprise the catheter, as taught by Quinn, for the motivation of providing the system a catheter configured to pass through the internal lumen of the elongate body which is configured to maintain the proximal nominal angular offset and the distal nominal angular offset when the catheter is within the distal portion of the elongate body. Additionally, such a modification would be advantageous because it allows a catheter to access the left atrial appendage without the need for additional equipment and devices (Quinn [0009]).

Regarding Claim 24, Laduca in view of Quinn and Prabhu teaches the modified method of claim 23, further comprising delivering an implantable medical device (Quinn (26)) arranged on the delivery catheter (82) through the distal opening (seen at (2)) of the access sheath (in the combined device, Laduca (10)) to the target location.  

Regarding Claim 25, Laduca in view of Quinn and Prabhu teaches the modified method of claim 24, While Laduca teaches the proximal curved segment (14b) is configured to guide the elongate body (12) through a septum in the heart turn toward a left atrial appendage (Laduca [0041]), Laduca doesn’t explicitly teach wherein the implantable medical device is a left atrial appendage occluder and the distal curved segment is configured to align the catheter with a longitudinal axis of the left atrial appendage.  
In related prior art, Quinn teaches the implantable device (Quinn (26)) is a left atrial occluder (Quinn [0046] where implant (26) can be designed to occlude or contain particles within LAA 22; and [0045] where LAA is the left atrial appendage).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the system of Laduca, Quinn and Prabhu, such that the implantable medical device is a left atrial appendage occluder for the motivation of providing a means for occluding or containing particles within the left arterial appendage (Quinn [0087]). 

Claims 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Laduca et al., (US 2018/0344981) in view of Prabhu et al., (US 2019/0030285).
Regarding Claim 26, Laduca teaches a delivery system comprising: 
 an access sheath (Fig. 1, (10)) including an elongate body (Fig. 1, (12)) with an internal lumen (Fig. 1, annotated below, at “Lumen”) to facilitate delivery of a device to a target location within a patient ([0004] wherein the delivery system delivers a device to a target location within a patient, via facilitation by the lumen), the elongate body (12) extending in a direction of extension and including: 
a proximal portion (Fig. 1, annotated, at “Proximal Portion”) extending in a first plane,
a distal portion having a distal opening (seen in Fig. 1 at (2)) and a plurality of segments ([0036] wherein the distal (portion) region Fig. 1, (14) of the catheter can have one or more deflection portions. While a first and second deflectable portions are claimed, it would be obvious that any particularly orientation of the illustrated invention of Laduca is merely exemplary and non-exhaustive, and the device of Laduca will be expected to assume many different compound curves, varying from patient to patient, depending on the patients’ individual anatomy and the specifics of the procedure to be performed [0004]), configured to orient the distal opening (seen at (2)) relative to the target location, the plurality of segments (seen at 14) including a proximal curved segment (Fig. 1, (14b)) and a distal curved segment (Fig. 1, (14a));
a proximal steering element (Fig. 1, (15a, 17a), and [0039] where the deflection portions (15a, 17a) can correspond to where a control element (pull wire) is welded or otherwise attached to the catheter shaft. The proximal steering element correspond to the control element which is attached to (17a)) and configured to deflect the proximal curved segment (14b) to extend within in a second plane (Fig. 1, annotated, “Second Plane of Proximal Curved Segment”) to define a proximal nominal angular offset (Fig. 1, (18)) in the direction of extension of the elongate body (12), and 
a distal steering element (Fig. 1, (15a, 17a), and [0039] where the deflection portions (15a, 17a) can correspond to where a control element (pull wire) is welded or otherwise attached to the catheter shaft. The proximal steering element correspond to the control element which is attached to (15a)) configured to deflect the distal curved segment (14a) within a third plane (Fig. 1, annotated, “Third Plane”) to define a distal nominal angular offset (Fig. 1, (16)) in the direction of extension of the elongate body (12).  
Laduca doesn’t explicitly disclose the system wherein the distal opening extends at a non-orthogonal angle relative to a proximal end of the distal curved segment.
In the same field of endeavor, Prabhu teaches a delivery system (Fig. 3, (200)) comprising: an elongate body (Fig. 3, (203)) extending in a direction of extension (seen in Fig. 3 where the elongate body extends in a direction) and including: 
a proximal portion (Fig. 3, (208)) extending in a first plane (seen in Fig. 3 where the proximal portion extends in a first plane) and a distal portion (Fig. 3, (209)) having a plurality of curved segments (Fig. 3, seen at first curve (216) and second curve (218)), the distal portion including a proximal curved segment (Fig. 3, (216)) extending within a first plane to define a proximal nominal angular offset in the direction of extension of the elongate body (seen in Fig. 3, where the proximal curved segment forms a proximal angular offset in the direction of extension of the elongate body) and a distal curved segment (Fig. 3, (218)) extending within a second plane to define a distal nominal angular offset in the direction of extension of the elongate body (seen in Fig. 3 where the distal curved segment forms a distal angular offset in the direction of extension of the elongate body). Prabhu further teaches a distal opening (Fig. 3, (215)) extending at a non-orthogonal angle relative to a proximal end of the distal curved segment (seen in Fig. 3 at (218), where the distal opening extending at an angle which is less than 90°s (therefore non-orthogonal) relative to the proximal end of the distal curved segment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the distal opening of Laduca, to extend at a non-orthogonal angle relative to the proximal end of the distal curved segment, as taught by Prabhu, for the motivation of enabling steering and proper orientation of the distal opening relative to a treatment site (Prabhu [0033]) and beneficially contributing to the formation of a compound curve in the distal portion capable of providing access to treatment sites, such as the mitral valve (Prabhu [0036]). As Laduca teaches that the proximal and distal curved segments may be articulated to achieve varying planes of articulation (Laduca [0043] where two planes of articulation can be orthogonal to one another and/or can be angled 45 degrees to one another; also, other angles between articulation planes are also appreciated); and the delivery system is configured to achieve complex curves amongst the proximal and distal curved segments (Laduca [0040]), it would be obvious to make this modification.

Regarding Claims 27-28, Laduca in view of Prabhu teaches the modified delivery system of claim 26, but doesn’t explicitly teach wherein the proximal nominal angular offset is between approximately 65 and 75 degrees and the distal nominal angular offset is between approximately 25 and 35 degrees, or wherein the proximal nominal angular offset is approximately 70 degrees and the distal nominal angular offset is approximately 30 degrees.
In the same field of endeavor, Prabhu teaches the delivery system as discussed above with respect to claim 1 and further teaches wherein the proximal nominal angular offset (Fig. 3, (216)) which is approximately 70 degrees ([0036] wherein (216) is bendable at an angle of about 70 to 120 degrees), and a distal nominal angular offset (Fig. 3, (218)) is approximately 30 degrees ([0036] wherein the second curve (218) is bendable at an angle of about 10 to 50 degrees).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the system of Laduca and Prabhu, such that the proximal nominal angular offset is 70 degrees (which is between approximately 65 to 75 degrees), and the distal nominal angular offset is 30 degrees (which is between approximately 25 and 35 degrees), as taught by Prabhu are particularly useful for accessing a mitral valve treatment site (Prabhu [0036]). Furthermore, Laduca teaches that the proximal and distal curved segments may be articulated to achieve varying planes of articulation (Laduca [0043] indicating how “two planes of articulation can be orthogonal to one another and/or can be angled 45 degrees to one another. Other angles between articulation planes, more or less, are also appreciated”) and that the delivery system is configured to achieve complex curves amongst the proximal and distal curved segments (Laduca [0040]).

Regarding Claim 29, Laduca in view of Prabhu teaches the modified delivery system of claim 26, wherein at least one of the proximal one (14b) of the plurality of segments (14a, 14b) and the distal one (14a) of the plurality of segments (14a, 14b) is substantially aligned ([0043] wherein the neutral position of the deflectable region 14 can be linear) with the direction of extension of the elongate body (12) prior to deflection.  

Regarding Claim 30, Laduca in view of Prabhu teaches the modified delivery system of claim 26, wherein the proximal curved segment (14b) is curved prior to deflection (Laduca [0043] where the neutral position of the deflectable region (14) can be linear and/or curved, and the proximal curved segment is comprised by the deflectable region (14), therefore can have a cured configuration in a neutral position prior to deflection).    

Regarding Claim 31, Laduca in view of Prabhu teaches the modified delivery system of claim 30, wherein the distal curved segment (14a) is curved prior to deflection (Laduca [0043] where the neutral position of the deflectable region (14) can be linear and/or curved, and the distal curved segment is comprised by the deflectable region (14), therefore can have a cured configuration in a neutral position prior to deflection).  

Regarding Claim 32, Laduca in view of Prabhu teaches the modified delivery system of claim 31, wherein the proximal steering element (Laduca (17a)) and the distal steering element (Laduca (15a)) are configured to deflect the proximal curved segment (14b) and the distal curved segment (14a) to different planes (Fig. 1, wherein the proximal and distal curved segments occupy different planes) offset between approximately 80-110 degrees (Laduca [0043] wherein the planes of articulation can be angled relative to one another at 90 degrees, which is between 80-110 degrees).

Regarding Claim 33, Laduca in view of Prabhu teaches the modified delivery system of claim 26, wherein the first and second planes being angularly offset (Fig. 1, seen at angle “α”) from one another.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783